 1 Michael W. Malter (SBN 96533)
   Julie H. Rome-Banks, Esq. (SBN 142364)
 2 Binder & Malter, LLP
   2775 Park Avenue
 3 Santa Clara, CA 95050
   T: (408) 295-1700
 4 F: (408) 295-1531
   Email: Michael@bindermalter.com
 5 Email: Julie@bindermalter.com

 6 Proposed Attorneys for Debtors and Plaintiffs

 7
                              UNITED STATES BANKRUPTCY COURT
 8
                      NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9

10 In re:                                               Case No. 19-52599-SLJ

11 DERON JAMES ROBERTSON and                            Chapter 11
   JANETTE ELIZABETH ROBERTSON,
12

13
                                     Debtors.
14

15

16 DERON JAMES ROBERTSON and                            Adver. Proc.
   JANETTE ELIZABETH ROBERTSON,
17 Debtors-in-Possession,

18
                                    Plaintiffs,
19 v.

20 RAJIV DHARNIDHARKA and DLA PIPER
   LLP,
21

22                                  Defendants.

23

24   COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS
                            (11 U.S.C. §§547, 550)
25
            DERON JAMES ROBERTSON and JANETTE ELIZABETH ROBERTSON (hereinafter
26
     “Plaintiffs” or “Debtors”) do hereby allege as follows:
27
                                      JURISDICTION AND VENUE
28

     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS                       Page 1
Case: 19-52599      Doc# 3     Filed: 12/27/19    Entered: 12/27/19 16:38:45    Page 1 of 6
 1          1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §1334.

 2          2.     Venue is proper before this Court pursuant to 28 U.S.C. §1409(a) by virtue of the

 3 Chapter 11 case pending before the United States Bankruptcy Court for the Northern District of

 4 California, San Jose Division (In re Deron Robertson and Janette Robertson, Case No. 19-52599-

 5 SLJ (the “Bankruptcy Case”).

 6          3.     Plaintiffs filed a voluntary petition for relief under Chapter 11 of the Bankruptcy

 7 Code on December 27, 2019.

 8          4.     This Complaint is filed pursuant to Fed. R. Bank. Proc. 7001(1) and (2).

 9          5.     This adversary proceeding is a core proceeding pursuant to 28 U.S.C.

10 §157(b)(2)(A), (F), (K) and (O). The first, second, and third claims for relief are brought under

11 provisions of the United States Bankruptcy Code and the Bankruptcy Court has jurisdiction to

12 enter final orders and judgments as to those claims.

13                                         GENERAL ALLEGATIONS

14          6.     Plaintiffs filed a voluntary petition under Chapter 11 on December 27, 2019, (the

15 “Petition Date”) in the above-referenced Court initiating the Bankruptcy Case, which Bankruptcy

16 Case is pending at this time. No trustee has been appointed and Plaintiffs remain debtors-in-

17 possession pursuant to 11 U.S.C. §§1107 and 1108.

18          7.     Defendant RAJIV DHARNIDHARKA (“Defendant DHARNIDHARKA”) is an

19 attorney licensed to practice by the State of California and engaged in the practice of law with

20 Defendant DLA PIPER LLP (“Defendant DLA Piper”, together with Defendant

21 DHARNIDHARKA are the “Defendants”) from their principal place of business in East Palo

22 Alto, California.

23          8.     In or about August 2012, Plaintiffs retained Defendant DLA Piper to provide

24 professional legal advice and represent Plaintiffs regarding a dispute when Plaintiffs were sued by

25 family members James Garrett and Rosalena Garrett for the rights to operate their business,

26 Greenlee’s Cinnamon Bread and More along with a related storefront bakery located in San Jose

27 known as Greenlee’s Bakery (collectively “Greenlee’s”).

28

     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS                             Page 2
Case: 19-52599      Doc# 3    Filed: 12/27/19     Entered: 12/27/19 16:38:45       Page 2 of 6
 1          9.       Approximately four years later, following a bench trial, the Santa Clara County

 2 Superior Court entered a judgment against the Debtors and Greenlee’s and in favor of the plaintiff

 3 therein for back wages in the amount of $555,500 plus prejudgment interest.

 4          10.      Defendant DLA Piper dragged the Plaintiffs through nearly four years of

 5 unconscionably expensive litigation rife with gross overstaffing, over billing, and block billing; all

 6 which culminated in a net loss trial judgment for Plaintiffs along with legal bills that Defendant

 7 DLA Piper had advance knowledge that Plaintiffs could never afford.

 8          11.      Following the culmination of the lawsuit, the legal fees and costs billed by DLA

 9 Piper to Plaintiffs totaled over $4.5 million stemming from the aforementioned legal

10 representation.

11          12.      On August 1, 2016, Defendant DLA Piper LLP's representation of the Plaintiffs

12 ended.

13          13.      Plaintiffs disputed the total fees and charges due to Defendant DLA Piper and, on

14 or about September 27, 2016, Plaintiffs submitted a request to Palo Alto Area Bar Association for

15 non-binding arbitration pursuant to California Business & Professions Code §§6200 et seq.

16          14.      Arbitration was held on April 4, 2018 and September 21, 2018 in Palo Alto,

17 California before a three-person fee arbitration panel. Plaintiffs appeared at the arbitration

18 hearings in person and with counsel.

19          15.      On September 21, 2018, the Plaintiffs and Defendants entered into a Tolling

20 Agreement (the "First Tolling Agreement"), tolling the statute of limitations period under

21 California Code of Civil Procedure §340.6 from September 21, 2018 through February 28, 2019.

22          16.      On April 1, 2019, the Plaintiffs and Defendants entered into a Tolling Agreement

23 (the "Second Tolling Agreement"), further tolling the statute of limitations period under California

24 Code of Civil Procedure §340.6. from April 1, 2019 through October 31, 2019.

25          17.      An Arbitration Findings and Award (the "Award") was served on the parties thereto

26 via email by the fee arbitration panel on or about April 16, 2019.

27          18.      The Award ordered Plaintiffs to pay Defendant DLA Piper $2 million in attorney

28 fees’ and costs plus interest at the prevailing legal rate per annum from July 11, 2018.

     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS                             Page 3
Case: 19-52599       Doc# 3    Filed: 12/27/19     Entered: 12/27/19 16:38:45       Page 3 of 6
 1          19.     The exact amount of attorneys’ fees and costs at dispute was and is $4,637,549.00,

 2 of which amount Plaintiffs have paid Defendant DLA Piper $900,000.00.

 3          20.     Thereafter Defendants filed a petition in the Santa Clara County Superior Court to

 4 confirm the Award and for entry of judgment against Plaintiffs in the matter styled as Rajiv

 5 Dharnidharka, DLA Piper LLP, vs. Deron Robertson and Janette Robertson, Case No. 19-CV-

 6 348437 (the “Fee Action”). Despite opposing the petition to confirm the Award, judgment was

 7 entered in favor of Defendants and against Plaintiffs in the Fee Action by the Santa Clara County

 8 Superior Court on August 15, 2019 in the amount of $2,000,000.00 (the “Fee Judgment”).

 9          21.     Defendants sought to enforce the Fee Judgment against Plaintiffs, including

10 recording an Abstract of Judgment in Santa Cruz County on September 30, 2019 (the “Abstract of

11 Judgment”). A true and correct copy of the Abstract of Judgment recorded in Santa Cruz County

12 is attached hereto as Exhibit “A” and is incorporated herein by reference.

13          22.     In addition, Defendants sought to enforce the Fee Judgment against Plaintiffs by

14 filing with the Santa Clara County Superior Court applications and proposed orders for Plaintiffs

15 to appear for examination to enforce the Fee Judgment. Such actions by Defendants resulted in the

16 entry of two separate Orders to Appear for Examination on November 19, 2019 against Plaintiffs

17 (the “OEXs”), true and correct copies of which are attached hereto as Exhibits “B” and “C” along

18 with their respective subpoenas and proofs of service and are incorporated herein by such

19 reference. Plaintiffs were personally served with the OEXs on or about December 12, 2019.

20                              FIRST CLAIM FOR RELIEF
                  AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS;
21                                 (11 U.S.C. §§ 547, 550)
22          23.     Plaintiffs incorporate by reference the foregoing allegations, as though fully set

23 forth herein.

24          24.     The recording of the Abstract of Judgment created a lien on real property owned by

25 Plaintiff Janette Robertson located in Santa Cruz County (“the Abstract Lien”), specifically 2913

26 Granite Creek Road, Scotts Valley, Santa Cruz County, California (the “Real Property”).

27          25.     The creation of the Abstract Lien amounts to a transfer by Plaintiffs to Defendants

28 of an interest in the Real Property (the “First Transfer”).

     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS                              Page 4
Case: 19-52599      Doc# 3     Filed: 12/27/19     Entered: 12/27/19 16:38:45        Page 4 of 6
 1             26.     The First Transfer was made within 90 days of the date that Plaintiffs commenced

 2 the Bankruptcy Case.

 3             27.     The First Transfer was made at a time when Plaintiffs were insolvent.

 4             28.     The First Transfer enabled Defendants to improve their position as a creditor from

 5 an unsecured creditor to a secured creditor. The First Transfer thereby enabled Defendants to

 6 receive more than Defendants would have received on account of the debt owing to Defendants if

 7 the Bankruptcy Case were a case under Chapter 7 of this title, the First Transfer had not been

 8 made, and Defendants were only entitled to payment on account of their debt as an unsecured

 9 creditor.

10             29.     By reason of the foregoing, and pursuant to 11 U.S.C. §550, Defendants are liable

11 to Plaintiffs for an avoidable, preferential transfer.

12             WHEREFORE, Plaintiffs pray for judgment against Defendants as set forth below.

13                                SECOND CLAIM FOR RELIEF
                     AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS;
14                                   (11 U.S.C. §§ 547, 550)

15
               30.     Plaintiffs incorporate by reference paragraphs 1 through 29 as though fully set forth
16
     herein.
17
               31.     The issuance of the OEXs by the Santa Clara County Superior Court coupled with
18
     the service of the OEXs upon the Plaintiffs herein, created liens upon the non-exempt personal
19
     property of the Plaintiffs, as provided in California Code of Civil Procedure §708.110 (the “OEX
20
     Liens”).
21
               32.     The creation of the OEX Liens amounts to a transfer by Plaintiffs to Defendants of
22
     an interest in the nonexempt personal property of the Plaintiffs (the “Second Transfers”).
23
               33.     The Second Transfers were made within 90 days of the date that Plaintiffs
24
     commenced the Bankruptcy Case.
25
               34.     The Second Transfers were made at a time when Plaintiffs were insolvent.
26
               35.     The Second Transfers enabled Defendants to improve their position as a creditor
27
     from an unsecured creditor to a secured creditor. The Second Transfers thereby enabled
28

     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS                                Page 5
Case: 19-52599         Doc# 3    Filed: 12/27/19     Entered: 12/27/19 16:38:45        Page 5 of 6
 1 Defendants to receive more than Defendants would have received on account of the debt owing to

 2 Defendants if the Bankruptcy Case were a case under Chapter 7 of this title, the Second Transfers

 3 had not been made, and Defendants were only entitled to payment on account of their debt as an

 4 unsecured creditor.

 5          36.     By reason of the foregoing, and pursuant to 11 U.S.C. §550, Defendants are liable

 6 to Plaintiffs for an avoidable, preferential transfers.

 7          WHEREFORE, Plaintiffs pray for Judgment against Defendants as follows:

 8                                            PRAYER FOR RELIEF

 9          A.      On the First Claim for Relief, for a judgment for Plaintiffs and against the

10                  Defendants, jointly and severally, providing that the Abstract Lien shall be avoided

11                  as a preferential transfer and shall be expunged from the Real Property;

12          B.      On the Second Claim for Relief, for a judgment for Plaintiffs and against the

13                  Defendants, jointly and severally, providing that the OEX Liens shall be avoided as

14                  preferential transfers from the nonexempt personal property of the Plaintiffs;

15          C.      On all claims of relief, for Plaintiffs’ costs of suit incurred herein, and to the extent

16                  allowable, all attorneys’ fees; and,

17          D.      For such other and further relief as the Court deems just and proper.

18

19 Dated: December 27, 2019                                  BINDER & MALTER, LLP

20

21
                                                    By: /s/ Julie H. Rome-Banks
22                                                          Julie H. Rome-Banks
                                                            Proposed Attorneys for Debtors and Plaintiffs
23

24

25

26

27

28

     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL TRANSFERS                                 Page 6
Case: 19-52599      Doc# 3     Filed: 12/27/19      Entered: 12/27/19 16:38:45         Page 6 of 6
